Citation Nr: 0916294	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for a cervical 
disability, to include cervical spondylosis.

2.  Entitlement to service connection for a lower back 
disability, to include spondylolisthesis of L5-S1, to include 
as secondary to service-connected left ankle osteoarthrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
September 1979.  He also served in the National Guard from 
July 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  

The Board notes that the issues of entitlement to service 
connection for a fracture of the coccyx and entitlement to an 
increased evaluation for left ankle osteoarthritis were 
withdrawn by the Veteran in his January 2006 substantive 
appeal.  38 C.F.R. § 20.204.  

In February 2009, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Des Moines RO before the undersigned Veterans Law 
Judge (VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

Reason for Remand:  To obtain a VA opinion and to provide 
additional notice

The Veteran contends that his cervical and lumbar 
disabilities are related to his service.  Specifically, in 
his February 2003 claim, the Veteran stated that his spinal 
injuries were incurred during a repelling accident in 1983 
when he was in the National Guard.  Later in his January 2006 
substantive appeal, the Veteran added that during his period 
of service from January 1975 to September 1979, he was with 
the Airborne Infantry and had thirteen jumps.  Also, he 
reported carrying heavy equipment loads for long periods of 
time.  Most recently in a September 2007 statement, the 
Veteran contended that his low back disability was secondary 
to his service-connected left ankle.  

As a preliminary matter, the Board notes that the period of 
National Guard service from July 1983 to February 1984 is 
considered active service because the Veteran was previously 
service-connected for left ankle osteoarthrosis, which was 
incurred as a result of the repelling injury in 1983.  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  Thus, 
it has been shown that the Veteran "was disabled . . . . 
from an injury incurred or aggravated in line of duty" 
during a period of active duty for training (ACDUTRA).  
Therefore, the period from July 1983 to February 1984 is 
considered "active military service." 

A review of the claims file revealed that the Veteran has 
undergone three VA examinations in connection with his claims 
on appeal.  In January 2004, the VA examiner concluded that 
it was less likely as not that a fall of six to eight feet 
would lead to the mild degenerative changes currently found 
in the neck and back which are more likely as not consistent 
with the general degenerative changes found with aging.  In 
February 2007, the VA examiner opined that there is no 
evidence that the spine condition is related to or even 
caused by his repelling accident.  Most recently in November 
2007, the VA examiner determined that it is less likely as 
not that the low back condition was related to his service-
connected left ankle. 

Although opinions have been given regarding the relationship 
of the Veteran's service-connected left ankle to his low back 
and regarding the relationship between the repelling accident 
in 1983 and his neck and low back, the relationship between 
the Veteran's service from 1975 to 1979 and his current neck 
and low back conditions has not been addressed.  In this 
regard, the Veteran's DD Form 214 reflected that he was an 
infantryman during his earliest period of service.  
Therefore, the Board finds his contentions that he carried 
heavy objects for long periods of time and performing jumps 
to be consistent with the circumstances of his service.  
Additionally, his service treatment records reflected that in 
September 1978, he complained of lower back pain for one 
month.  The assessment was chronic lower back pain.  His 
August 1979 separation examination found his spine to be 
clinically normal.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The evidence of record shows 
that the Veteran has current cervical and low back 
disabilities.  As noted above, the Veteran reported 
performing thirteen jumps and carrying heavy objects for long 
periods of time, which he is competent to report.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Moreover, there is 
medical evidence of in-service chronic low back pain in 
September 1978.  Because these findings and contentions have 
not been addressed in any of the VA examination reports, the 
Board finds that a remand is necessary for consideration in a 
VA opinion.  

In addition, although the Veteran has been provided with the 
new laws and regulations pertinent to his claim for service 
connection for a low back disability, to include as secondary 
to service-connected left ankle osteoarthrosis in the 
November 2008 supplemental statement of the case (SSOC), he 
was not provided with the "old" version of the regulations.  
In September 2006, while this appeal was pending, this 
regulation was amended; therefore, on remand, the RO should 
also provide the Veteran with the old version of the 
regulation prior to the amendment.  38 C.F.R. § 3.310(a) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of 
the requirements for establishing 
secondary service connection under the old 
version of the regulation for secondary 
service connection in effect prior to the 
regulation change in October 2006.  
38 C.F.R. § 3.310(a) (2006).

2.  A VA opinion should be obtained that 
addresses the impact, if any, of the 
Veteran's service from January 1975 to 
September 1979, on his claims for service 
connection for cervical and low back 
disabilities.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with this 
opinion.  The report must include 
responses to the each of the following 
items:

Based on a review of the claims folder, 
including the service treatment records, 
private treatment reports, VA treatment 
reports, and the January 2004 and February 
and November 2007 VA examination reports, 
the examiner should state a medical opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that any cervical 
or lower back disability is the result of a 
disease, injury, or event in service 
(January 1975 to September 1979) as opposed 
to its being more likely due to some other 
factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




